DETAILED ACTION
	This office action is in response to the application and claims filed January 24, 2020.  Claims 1-4, 9-10, 12, 25-26, 28-30, 36, 38, 49, and 51-55 are pending examination, with claims 1, 25, and 49 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 24, 2021, March 6, 2020, and January 24, 2020 (two docs.), have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (fifty-six (56) pages) were received on January 24, 2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Each independent claim 1, 25, and 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Further, all dependent claims (2-4, 9-10, 12, 26, 28-30, 36, 38, and 51-55) is rejected herein as these claims depend from the respective independent claim.  

Regarding independent claim 1, the terms “a substantially non-random pattern” and “having substantially higher energy transport efficiency" in the claim body are relative terms which renders the claim indefinite.  The terms “substantially” being either “non-random pattern” or “higher energy transport efficiency” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The clear metes-and-bounds of the claim are not outlined based on such a claim drafting, and in particular it is not clear for a line of demarcation between being a “substantially” or “non-substantially” representation of these terms.  For these reasons, independent claim 1 is rejected for being vague and indefinite under 35 U.S.C. 112(b).  Claims 2-4, 9, 10, and 12 are also rejected as inherently including these features.

Regarding independent claim 25, the terms “a substantially arranged in a tiling across” and “having substantially higher energy transport efficiency" in the claim body are relative terms which renders the claim indefinite.  The terms “substantially” being either for an arrangement of a “tiling” or “higher energy transport efficiency” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The clear metes-and-bounds of the claim are not outlined based on such a claim drafting, and in particular it is not clear for a line of demarcation between being a “substantially” or “non-substantially” representation of these terms.  For these reasons, independent claim 25 is rejected for being vague and indefinite under 35 U.S.C. 112(b).  Claims 26, 28-30, 36, and 38 are also rejected as inherently including these features.

Regarding independent claim 49, the terms “in an assembly substantially according to a three-dimensional tessellation”, “having substantially higher energy transport efficiency", “at least one substantially linear path” (two instances of substantially linear path), “only similar component”, and “oriented substantially parallel to”, in the claim body are relative terms which renders the claim indefinite.  The terms “substantially” being either for an arrangement in “three-dimensional tessellation”, or “higher energy transport efficiency”, or “linear path”, or “parallel”, or further being similar to a “component” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The clear metes-and-bounds of the claim are not outlined based on such a claim drafting, and in particular it is not clear for a line of demarcation between being a “substantially” or “non-substantially” representation of these terms, or “similar” in comparison to “non-similar.”  For these 

Further regarding dependent claims 10, 12, 38, 54, and 55, these claims also use language such as in claims 1, 25, and 49 above and are also rejected as using these vague and indefinite frames – of – reference.  The terms “substantially” to define other features in claims 10, 12, 38, 54, and 55 are each indefinite in their own right.  See the same rationale and logic above in sections (6) – (8) for 35 U.S.C. 112(b).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 9, 10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,884,251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-19 of patent ‘251 anticipate, or make reasonably obvious, each feature of pending independent claim 1.  Further, any dependent claim 2-4, 9, 10, .

Regarding pending independent claim 1, the ‘251 patent teaches:
An energy relay (claims 1 and 12 of ‘251) comprising:
a plurality of modules assembled in a structure, each module comprising first component engineered structures and second component engineered structures (claims 1 and 12);
wherein each module in the structure comprises an arrangement of the first and second component engineered structures in a substantially non-random pattern in a transverse plane of the energy relay (claims 8, 13, 19); 
wherein the first and second component engineered structures are configured to cooperate to transport energy along a longitudinal plane that is normal to the transverse plane (claims 1 and 12);
the energy relay having substantially higher energy transport efficiency in the longitudinal plane than in the transverse plane (claims 1 and 12).

Regarding dependent claims 2-3, 9, and 10, although not expressly (exactly) claimed in ‘251, these features would have been obvious as minimum energy transported (10% being a small level), using means other than internal reflection (not claimed but implied by ‘251), having a “periodic” distribution (merely more than one), and allowing for transverse distortion (causing transverse efficiency less in comparison to longitudinal) based on the same base structure of claims 1 and 12 in ‘251.  For these reasons, one having ordinary skill in the art at the time of the effective filing dates of each of the current application and the ‘251 patent would have recognized as obvious those further dependent limitations by viewing ‘251, standing alone.  Note KSR v. Teleflex
Regarding dependent claims 4 and 12, see claims 1 and 12 of ‘251, but also recognized that substantial parallel paths are inherent in the ‘251 claims.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 30, 2021